Citation Nr: 0301657	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-surgical dislocation of the left (minor) shoulder, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial compensable disability 
evaluation for asbestosis.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1951 
to August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, granted an increased disability evaluation for the 
service-connected post-surgical dislocation of the left 
(minor) shoulder from 20 percent to 30 percent, effective 
from March 2000.  Following notification of the decision, the 
veteran perfected a timely appeal with respect to the rating 
assigned to this service-connected disability.  

(The issues of entitlement to an initial compensable 
disability evaluation for asbestosis and entitlement to a 
total disability rating based on individual unemployability 
will be discussed in the Remand portion of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected post-surgical dislocation of the 
left (minor) shoulder is manifested by complaints of 
limitation of motion, with objective evaluation findings of 
essential immobility of this joint.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for the 
service-connected post-surgical dislocation of the left 
(minor) shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5200, 5201, 5202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the statement of the case which was 
issued in August 2000, the RO informed to the veteran and his 
attorney that the type of evidence necessary to support the 
increased rating claim were medical records reflecting 
limited motion of the left shoulder.  In the substantive 
appeal which the veteran submitted in September 2000, he 
stated that the RO failed to consider all of the evidence.  
Significantly, however, the veteran did not notify the RO of 
any additional sources of information or evidence.  As such, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service, and post-service, medical records.  In 
addition, as the Board has discussed, the veteran has not 
informed the RO of any sources of relevant post-service 
medical treatment.  Further, in March 2000, the veteran was 
accorded a pertinent VA examination.  Consequently, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations.  

Factual Background

A March 1952 service medical record indicates that the 
veteran was treated for a recurrent dislocation of his left 
shoulder which had been present for a number of months.  
Specifically, this report notes that the veteran had had 
three dislocations in the previous four-and-a-half months and 
that the examiner considered this disability to have existed 
prior to entry into military service.  

Several days later in March 1952, the veteran was 
hospitalized.  During that time, he underwent a 
capsulorrhaphy, Bankhart type, of his left shoulder joint.  
The post-operative course was uneventful.  On the twelve 
post-operative day, the sutures were removed, and the 
veteran's left arm was maintained in an Elastoplast Ace 
bandage immobilization for two weeks.  The veteran was then 
allowed home for 30 days of convalescent leave with full 
instructions in a course of exercises to be carried out at 
home.  Upon return from leave, at the end of the sixth 
post-operative week, physiotherapy was started.  Progression 
was slow due to the veteran's attitude, which was poor, and 
his cooperation, which was lacking.  

By the ninth post-operative week, abduction was limited to 
90 degrees on examination.  Although the veteran complained 
that his left shoulder "slipped out," a thorough 
examination refuted his complaint.  The physiotherapy 
department indicated that the veteran was not cooperating and 
had, in fact, been carrying out forced external rotation with 
weights on his own.  The veteran was restricted, and all of 
his liberty was canceled.  Within three days, a noted 
improvement was shown, with a full range of abduction found 
on examination.  The veteran was given liberty again with 
concurrent regression of shoulder function.  By the twelve 
post-operative week, the veteran abducted only 115 degrees on 
examination.  The examiner felt that the veteran had obtained 
the maximum benefits of hospitalization and that full range 
of abduction would return with active use while on duty.  
Thus, in June 1952, approximately three months after the 
hospitalization admission, the veteran was discharged from 
the hospital to duty.  

Approximately two weeks later in June 1952, the veteran was 
again admitted to the hospital for surgical removal of the 
two metal staples in his left shoulder.  At that time, he 
complained of considerable pain and swelling in the area of 
the scar from the prior operation.  A physical examination 
demonstrated a J-shaped scar over the anterior portion of the 
left shoulder as well as two tender areas in the scar (one 
just below the acromio-clavicular joint and the other in the 
middle of the J).  

A September 1952 hospitalization report indicates that, 
despite a long and intensive course of physiotherapy and 
rehabilitation, the veteran had increased the range of motion 
in his left shoulder slightly but still could not lift over 
three pounds.  With his right upper extremity, he was able to 
lift 70 pounds five or six times.  The examiner specifically 
concluded that, despite intensive exercises, no increase in 
strength was evidenced and no great improvement was shown.  
The examiner concluded that the veteran had weakness of his 
left shoulder girdle secondary to capsulorrhaphy.  

A physical examination of the veteran's left shoulder 
demonstrated a well-healed anterior incision over the joint 
with marked atrophy of the left deltoid and slight atrophy of 
the muscles of the arm, exquisite tenderness over the 
mid-portion of the shoulder incision with evidence of 
infection, 70 degrees of abduction, 70 degrees of flexion, 
and 10 degrees of external rotation.  In addition, the metal 
staples which had been used to attach the capsule to the 
glenoid in the Bankhart operation were palpable anteriorly 
beneath the scar and were freely movable under the skin.  
X-rays taken of the veteran's left shoulder showed the 
presence of two metal staples anteriorly in the joint around 
the level of the humeral head.  

The veteran was advised to have the staples removed if they 
were his principle problem because the adequate physiotherapy 
had increased his shoulder motion and strength to a level 
that was nearly normal.  However, the veteran declined the 
operation.  Upon a determination that the veteran had 
received the maximum benefit of hospitalization, the veteran 
was discharged from the hospitalization and was returned to 
duty in October 1952.  The examiner changed the veteran's 
diagnosis to a retained foreign body (staples) in the left 
shoulder joint, concluded that this disability did not exist 
prior to enlistment, and instructed that the veteran not be 
admitted to the hospital for his left shoulder complaints 
unless he desires to undergo the surgical removal of the 
staples in this joint, as the hospital staff had recommended.  

Approximately two years later in October 1954, the veteran 
sought treatment for complaints of left shoulder 
difficulties, including weakness, aching, and stiffness.  He 
denied any dislocations of this joint since the previous 
surgery.  A physical examination of the veteran's left 
shoulder demonstrated very good strength, full range of 
motion except for limitation of external rotation, and the 
presence of a small staple which was palpable beneath the 
surgical scar.  The examiner explained that, "under the best 
conditions, a shoulder of this type which has been operated 
on for recurrent dislocation will be limited in external 
rotation.  If subjected to unusually heavy stress it will 
occasionally become painful.  [The veteran] . . . actually 
has an excellent result for this type of reconstructive 
surgery and is fit for routine duty."  The examiner 
recommended that the veteran be returned to duty which did 
not require heavy lifting.  

In January 1955 and March 1955, the veteran sought treatment 
for complaints of stiffness and pain upon movement of his 
left shoulder.  He reported that he was unable to support 
heavy weight with his left arm.  The March 1955 report noted 
that, mechanically, the veteran's results appeared to be good 
but that he remained unable to do any really hard manual 
labor due to pain.  

In August 1955, the veteran underwent a discharge 
examination.  According to the report of this evaluation, the 
veteran's upper extremities, including strength and range of 
motion) were normal.  

Later in August 1955, the veteran was discharged from active 
military duty.  Thereafter, in March 1963, he underwent a VA 
examination, at which time he complained of continued 
limitation of motion, pain, and giving out of his left 
shoulder.  A physical examination demonstrated a well-healed 
and partially somewhat disfigured scar along the inferior 
border of the clavicle to the upper portion of the arm back 
to the shoulder (in the form of a "U"), internal and 
external rotation of the left arm which were within normal 
limits, normal adduction, abduction to 90 degrees actively 
with an additional 10 to 15 degrees passively (with 
complaints of pain), and extension to 90 degrees with another 
40 degrees passively and with the ability to hold the left 
arm in this position for a short period of time.  

X-rays taken of the veteran's left shoulder showed two 
metallic foreign bodies in the mid-portion of the glenoid of 
the left scapula.  The examiner diagnosed a post-operative 
scar on the left shoulder as well as residuals of surgery for 
dislocation of the left shoulder.  

Based on these service, and post-service, medical records, 
the RO, by an April 1963 rating action, granted service 
connection for residuals of surgery of a dislocation of the 
left shoulder.  As a result of the post-service VA 
examination findings of some limitation of motion of the left 
shoulder, the RO awarded a 20 percent rating to this 
disability, effective from February 1963.  

The veteran's service-connected left shoulder disability 
remained evaluated as 20 percent disabling until the current 
appeal.  According to pertinent medical records received 
during the current appeal, in a March 1997 report, the 
veteran's private physician explained that the veteran had 
severe arthritic changes in his left shoulder (including in 
the gleno-humeral joint), with marked fibrosis and 
calcification of the muscle tissue.  

In a December 1999 report, the veteran's private physician 
explained that, in July 1998, he had examined the veteran who 
had a frozen left shoulder.  The physician explained that 
this condition was confirmed by March 1997 left shoulder 
x-rays, which also showed severe arthritic changes (including 
in the gleno-humeral joint) with marked fibrosis around the 
joint and with calcification of the muscle tissue.  The 
physician expressed his opinion that the veteran's frozen 
left shoulder is consistent with, and a result of, his 
in-service injury to this joint.  

In an undated medical record received at the RO in December 
1999, the veteran's private physician explained that he had 
treated the veteran for the past 15 to 20 years.  In 
addition, the doctor again stated that the veteran has a 
frozen left shoulder.  

Subsequently, in March 2000, the veteran underwent a VA 
general medical examination, at which time he complained of 
limited motion in his left shoulder.  A physical examination 
demonstrated a very large scar on the veteran's left shoulder 
which extended from approximately the mid-scapula level to 
the axilla.  The examiner noted that the veteran has 
"absolutely no movement of that [the left] shoulder" and 
that any movement of the veteran's left upper extremity is 
confined to the forearm and hand.  In pertinent part, the 
examiner diagnosed a history of dislocation and surgery of 
the left shoulder, with essential immobility of the joint.  

Based on this additional pertinent evidence, the RO, by a 
July 2000 rating action, granted an increased evaluation for 
the veteran's service-connected left shoulder disability from 
20 percent to 30 percent, effective from March 2000.  
Following notification of the decision, the veteran perfected 
a timely appeal with respect to the 30 percent rating 
assigned to his service-connected left shoulder disability.  

During the current appeal, the veteran has essentially 
contended that an evaluation greater than 30 percent for his 
service-connected left shoulder disability is warranted.  He 
has not provided any more specific argument with regard to 
this increased rating claim and has not cited, or submitted, 
additional pertinent medical evidence.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the service-connected post-surgical dislocation of the 
left (minor) shoulder is currently evaluated as 30 percent 
disabling, effective from March 2000, pursuant to Diagnostic 
Code 5201.  According to this Diagnostic Code, evidence that 
the minor arm is limited in motion to 25 degrees from the 
side warrants the assignment of a 30 percent disability 
rating.  A higher evaluation cannot be awarded for the minor 
upper extremity under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).  

Additionally, Diagnostic Code 5200 rates impairment resulting 
from ankylosis of scapulohumeral articulation.  With this 
type of disability, the scapula and humerus move as one 
piece.  According to this Diagnostic Code, evidence of 
intermediate (between favorable and unfavorable) ankylosis of 
the minor scapulohumeral articulation warrants the assignment 
of a 30 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2002).  The next higher evaluation of 
40 percent requires evidence of unfavorable ankylosis of the 
scapulohumeral articulation with abduction limited to 
25 degrees from the side.  Id.  A rating greater than 
40 percent for the minor upper extremity based upon ankylosis 
of the scapulohumeral articulation is not warranted under 
this Diagnostic Code.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Codes 5200 and 5201 clearly contemplate limitation 
of motion of the left shoulder.  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) require 
that problems such as pain on use be specifically considered 
when evaluating the veteran's disability.  Specifically, when 
a Diagnostic Code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and the examinations upon which 
rating decisions are based must adequately portray the extent 
of the functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See 
also, 38 C.F.R. § 4.59 (2002).  

Moreover, Diagnostic Code 5202 rates other impairment of the 
humerus.  Specifically, evidence of fibrous union of the 
minor humerus will result in the grant of a 40 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2002).  Evidence of nonunion of the minor humerus 
(a false flail joint) warrants the assignment of a 50 percent 
disability rating.  Id.  Evidence of a loss of the head of 
the minor humerus (a flail shoulder) is necessary for the 
grant of a 70 percent disability evaluation.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected left shoulder disability is more severe 
than the current 30 percent evaluation indicates.  He has not 
provided any more specific argument with regard to this 
increased rating claim.  However, at the recent VA 
examination conducted in March 2000, he complained of limited 
motion in his left shoulder.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected left 
shoulder disability must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

The evidence of record indicates that the veteran's 
service-connected left shoulder disability is manifested by 
complaints of limitation of motion, with objective evaluation 
findings of no movement of this joint.  In fact, the 
veteran's private physician has concluded that he has a 
"frozen" left shoulder.  

The Board finds that the essential immobility of the 
veteran's left shoulder satisfies the criteria for a 
40 percent disability rating based upon evidence of 
unfavorable ankylosis of the scapulohumeral articulation with 
the scapula and humerus moving as one piece and with 
abduction limited to 25 degrees from the side.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2002).  A higher 
disability evaluation is not warranted under this Diagnostic 
Code.  Id.  

Although the pertinent medical evidence of record illustrates 
essential immobility of the veteran's left shoulder, these 
records also reflect that the veteran has movement, and use, 
of his left forearm and hand.  Thus, the Board concludes that 
the currently awarded 40 percent rating for the 
service-connected post-surgical dislocation of the left 
(minor) shoulder contemplates any functional impairment, 
pain, and weakness experienced by the veteran as a result of 
this service-connected disorder.  In other words, the 
currently awarded 40 percent rating for this disability 
reflects the extent of pain and the related functional 
impairment that the veteran experiences as a consequence of 
use of his left upper extremity.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  

Significantly, however, a rating greater than 40 percent for 
the service-connected post-surgical dislocation of the left 
(minor) shoulder cannot be assigned.  As the Board has 
previously discussed in this decision, Diagnostic Code 5201 
does not allow for the assignment of a rating greater than 
30 percent for a service-connected minor shoulder disability 
based upon impairment resulting from limitation of motion of 
the minor arm.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2002).  Further, Diagnostic Code 5200 does not allow for the 
grant of an evaluation greater than 40 percent for a 
service-connected minor shoulder disability based upon 
impairment resulting from ankylosis of the scapulohumeral 
articulation.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2002).  

Additionally, a diagnostic code allows for disability ratings 
greater than 40 percent based upon impairment resulting from 
nonunion of the humerus (a false flail joint) or loss of head 
of the humerus (a flail shoulder).  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2002).  Significantly, however, the 
relevant medical records included in the veteran's claims 
folder do not support a finding of either nonunion of the 
veteran's left humerus or loss of the head of his left 
humerus.  Thus an evaluation greater than 40 percent for the 
veteran's service-connected left shoulder disability based 
upon either nonunion of his left humerus or loss of the head 
of his left humerus may not be assigned.  

Consequently, a disability rating greater than the 40 percent 
awarded by this decision is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5202 (2002).  The 
preponderance of the evidence is against an award of a 
disability evaluation greater than 40 percent for the 
service-connected post-surgical dislocation of the veteran's 
left (minor) shoulder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that, although the RO listed the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) in the 
statement of the case which was furnished to the veteran and 
his attorney in August 2000, the RO did not specifically 
discuss this regulation with regard to the veteran's 
increased rating claim.  In this regard, the Board notes that 
the schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the 40 percent 
awarded by this decision is provided for the veteran's 
service-connected left shoulder disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2002), but the medical 
evidence supporting a rating greater than the currently 
assigned 40 percent is not present in this case.  Second, the 
Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the 
service-connected post-surgical dislocation of the veteran's 
left (minor) shoulder.  This disability is appropriately 
rated under the schedular criteria.  


ORDER

A 40 percent disability evaluation for the service-connected 
post-surgical dislocation of the left (minor) shoulder is 
granted, subject to the provisions governing the payment of 
monetary benefits.  


REMAND

Review of the claims folder indicates that, in July 1998, the 
veteran filed a claim for service connection for asbestosis, 
which he asserted that he incurred as a result of asbestos to 
which he was exposed during his active military service 
aboard the U.S.S. Baltimore.  In support of this claim, the 
veteran submitted copies of private medical records which 
reflected treatment for variously defined pulmonary disorders 
other than his service-connected asbestosis, including 
emphysema, pleural plaque, chronic obstructive pulmonary 
disease, idiopathic pulmonary fibrosis, and dyspnea, between 
October 1994 and December 1999.  In a record dated in 
December 1999, the veteran's private physician expressed his 
opinion that these conditions are due to the veteran's 
asbestosis.  

Subsequently, in March 2000, the veteran underwent a VA 
general medical examination.  Evaluation of the veteran's 
lungs demonstrated decreased breath sounds in all areas, an 
increased percussion, and no wheezing.  In pertinent part, 
the examiner diagnosed asbestosis by x-ray diagnosis and 
severe chronic obstructive pulmonary disease.  

In a June 2000 addendum to the March 2000 VA examination, the 
examiner noted that the veteran did not report for the 
scheduled pulmonary function tests.  According to the 
examiner, the veteran's wife called and stated that the 
veteran was not physically able to return to the medical 
facility for the tests.  In addition, the examiner explained 
that repeat chest x-rays taken on the day of the March 2000 
VA evaluation showed no evidence of asbestosis and that there 
is, therefore, no evidence that the veteran has this 
disorder.  The examiner also stated that "they think that 
the diagnosis of chronic obstructive pulmonary disease is the 
correct diagnosis rather than asbestosis."  

Accordingly, the most recent relevant medical evidence of 
record demonstrates that the veteran's only current pulmonary 
disability is severe chronic obstructive pulmonary disease 
and that presently he does not have asbestosis.  In this 
regard, the Board acknowledges that, in the December 1999 
statement, the veteran's private physician expressed his 
opinion that the veteran's chronic obstructive pulmonary 
disorder is the result of his asbestosis.  Significantly, 
however, the examiner who conducted the March 2000 VA 
examination and who drafted the June 2000 addendum did not 
express an opinion as to whether the veteran's chronic 
obstructive pulmonary disease is associated with his active 
military duty, including his service-connected asbestosis.  

Furthermore, the RO has not made a determination as to 
whether service connection is warranted for the veteran's 
chronic obstructive pulmonary disease.  Consequently, the 
Board finds that a remand of the veteran's increased rating 
claim is necessary to accord the RO an opportunity to clarify 
the nature of his service-connected pulmonary disorder.  

Moreover, with regard to the veteran's claim for a total 
rating based on individual unemployability, the Board notes 
that, in the December 1999 statement, the veteran's private 
physician expressed his opinion that the veteran is 
"permanently and totally disabled and unable to work due to 
his asbestosis and its resulting complications."  
Significantly, however, this physician based his conclusion 
(of the veteran's unemployability) on all of the veteran's 
disabilities, including the service-connected and 
nonservice-connected ones.  Furthermore, the examiner who 
conducted the March 2000 VA examination and who drafted the 
June 2000 addendum did not express an opinion as to the 
effect of solely the veteran's service-connected disabilities 
on his ability to obtain and maintain employment.  Such an 
opinion is necessary in light of the fact that the chest 
x-rays taken at the time of the March 2000 VA examination 
found no evidence of asbestosis.  

To ensure the veteran's right to due process, this case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered pulmonary 
treatment to him since March 2000.  The 
Board is particularly interested in 
copies of records of recent treatment 
that the veteran received from Dr. K. K. 
Verma.  After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility to accord the veteran a 
VA pulmonary examination to determine the 
nature and extent of the 
service-connected asbestosis.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays and pulmonary 
function tests, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pulmonary pathology 
associated with the veteran's 
service-connected asbestosis, which is 
found on examination, should be noted in 
the report of the evaluation.  

In addition, the examiner should 
specifically note in the examination 
report all of the veteran's appropriate 
pulmonary diagnoses (other than 
asbestosis) found on evaluation.  For any 
such pulmonary disorder diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not that any such diagnosed 
disability is associated with the 
veteran's active military duty, including 
his service-connected asbestosis.  

3.  The veteran should also be accorded a 
VA general medical examination to 
determine the effect of his 
service-connected disabilities on his 
employability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the veteran his detailed clinical 
history.  

Also, the examiner should express an 
opinion as to the vocational impairment 
associated with the post-surgical 
dislocation of the veteran's left 
shoulder, his asbestosis, and any other 
pulmonary disorder found to be associated 
with his active military duty or his 
service-connected asbestosis.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issues 
remaining in appellate status, to include 
consideration of all pertinent rating 
criteria.  In re-adjudicating the 
veteran's increased rating claim for his 
service-connected asbestosis, the RO 
should make a specific determination as to 
whether service connection is also 
warranted for any other pulmonary 
disability found on the examination 
conducted pursuant to paragraph 2 of this 
Remand.  

If the benefits sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC and 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



